JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, the supplements thereto, and appendix filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed January 11, 2006, be affirmed. The district court properly dismissed appellant’s habeas petition without prejudice for lack of subject matter jurisdiction. A collateral attack on appellant’s sentence must be pursued through a motion, filed in the sentencing court, to vacate his sentence pursuant to 28 U.S.C. § 2255. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 806-10 (D.C.Cir.1988) (en banc).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.